      Case: 3:21-cv-00100-MPM-DAS Doc #: 4 Filed: 05/18/21 1 of 2 PageID #: 14




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

JAMES MORRIS                                                                           PLAINTIFF

v.                                                CIVIL ACTION NO. 4:21-CV-48-MPM-DAS

CLARKSDALE SOCIAL SECURITY OFFICE
AND MS. BARBERRY                                                                   DEFENDANTS

                                    CONSOLIDATED WITH

JAMES MORRIS                                                                           PLAINTIFF

v.                                                CIVIL ACTION NO. 3:21-CV-100-NBB-DAS

COMMISSIONER OF SOCIAL SECURITY                                                      DEFENDANT

                             ORDER CONSOLIDATING CASES

        The undersigned, sua sponte, reviews whether the above-referenced cases should be

consolidated for all pretrial and trial purposes under Rule 42(a) of the FEDERAL RULES OF CIVIL

PROCEDURE, and Rule 42 of the LOCAL UNIFORM CIVIL RULES. Federal Rule of Civil Procedure

42(a) should be used to expedite trial and eliminate unnecessary repetition and confusion. See In

re Air Crash Disaster, 549 F.2d 1006, 1013 (5th Cir. 1977), quoting Gentry v. Smith, 487 F.2d

571, 581 (5th Cir. 1973). A motion to consolidate is not required. The court may invoke Rule

42(a) sua sponte. See Gentry, 487 F.2d at 581. Consolidation does not so completely merge the

two cases as to deprive a party of any substantial rights that he may have had if the actions had

proceeded separately, for the two suits retain their separate identities and each requires the entry

of a separate judgment. See Kershaw v. Sterling Drug, Inc., 415 F.2d 1009, 1012 (5th Cir. 1969);

Empire Aluminum Corp. v. S.S. Korendijk, 391 F.Supp. 402, 410 (S.D.Ga. 1973).

        The above-referenced cases originate from the same incident – the alleged failure of the

Clarksdale Social Security Office to issue back pay disability payments for February, March, and
      Case: 3:21-cv-00100-MPM-DAS Doc #: 4 Filed: 05/18/21 2 of 2 PageID #: 15




April 2019. In fact, the plaintiff’s Complaint in 3:21-cv-100 states “[t]his court should merge all

my pro se filings against the Clarksdale Social Security Office for clarity[,]” and the court

agrees. Rule 42(a) of the Federal Rules of Civil Procedure provides that “actions before the court

[which] involve a common question of law or fact . . . may [be] consolidate[d].” Since the exact

same relief is sought in both cases, the law favors consolidation of these cases.

       Accordingly, it is ORDERED that Civil Action Nos. 4:21-CV-48-MPM-DAS and 3:21-

CV-100-NBB-DAS are consolidated. Pursuant to LOCAL RULE 42, Civil Action No. 4:21-CV-

48-MPM-DAS will serve as the lead case because it is the lowest docket number of the two, and

the style will read as captioned above. Because the lead case is assigned to District Judge Mills,

the consolidated cases are reassigned to District Judge Mills.

       The plaintiff and all counsel of record are instructed to indicate both the lead case number

and the consolidate case numbers in the caption of any documents filed with the court. The word

"CONSOLIDATED" must appear directly under the lead case number. Plaintiff and counsel are

directed to docket and file all documents in the lead case unless otherwise directed. Documents

may be filed in all cases by printing the words "FILED IN ALL CASES" in the caption under the

last case number and electronically filing the document in every case which the document is to

be filed, or appropriately spreading the filing according to the court’s electronic case

management and filing system. The parties are responsible for accurately and correctly adhering

to these requirements in all filings via the court’s electronic case management system.

       SO ORDERED, this the 18th day of May, 2021.
                                              /s/ David A. Sanders
                                              UNITED STATES MAGISTRATE JUDGE
